DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.  	This Office Action is responsive to the amendment filed on 05/16/2022 As directed by the amendment: claims 1, 2 and 4 have been amended, claims 10-15 and 18 have been canceled previously, and no claims have been added. Thus, claims 1-9, 16-17 and 19-21 are currently pending in this application.

Claim Objections
3.	In light of Applicant's Amendment of 05/16/2022, the objection to claims 1-9, 16-17 and 19-21 set forth in the Office Action of 02/16/2022, is hereby withdrawn.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-9, 16-17 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the cross-sectional area of the flexible tube" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 is vague and indefinite because it sets forth that "an outside surface of the pump chamber " in lines 15-16. As presently worded, it is unclear whether the claim is attempting to require a separate, distinct outer surface or further defines the outer wall of the pump chamber, as recited in line 3, or something else. Applicant is required to clarify or to revise the claimed limitation.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-3, 6-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (hereinafter “Weber”) (Pub. No.: US 2013/0022455 A1),  as evidenced by Lutz (EP2478816 A2 cited in IDS filed 11/04/2021), and further in view of Busing et al. (hereinafter “Busing”) (Pub.: No.: US2010/0126534 A1), and further in view of Miyata (Pub. No.: US 2002/0027130 A1).   
Regarding claim 1, Weber discloses a fluid pump (pump 11, as presented in Paragraph [0031 and annotated Figure 1) comprising: 
a fluid pump casing (pump casing 13, see Paragraph [0032]) having a cylindrical body portion (as shown in annotated Figure 2); 
a pump chamber (pump chamber 24, as discussed in Paragraphs [0032] and [0035] and  seen in annotated Figure 1) defined by an outer wall (outer wall OW, a bottom part (pump bottom 22 of a pump chamber 24, as described in Paragraphs [0032]&[0034]), and a top part (top section 17, see Paragraphs [0032] & [0035]), an inlet (inlet 19, as discussed in Paragraph [0032]), and an outlet (outlet 32, as presented in Paragraphs [0029] & [0034]); 
a heating element (heating device 26,see Paragraphs [0034]-[0035]) comprising: 
a substrate (substrate S26 that is defined by the combination of a metal plate 27 and an insulating layer 28, as presented in Paragraph [0037] and annotated Figure 3) made of insulative material (as including the insulating layer 28, see annotated Figure 3) and comprising a first axial end and a second axial end (see annotated Figure 1); 
a thin layer (thick-film heating resistor 29, see Paragraph [0037]), and 
wherein the heating element (the heating device 26 merges into an outside wall 30 of a bottom section 18 which also forms, or has, the pump bottom 22, as stated in Paragraph [0034]) forms at least a portion of the outer wall (heating device 26  is undoubtedly forms at least a portion of the outer wall OW of the pump chamber 13, as depicted in annotated Figure 1 and detailed in Paragraph [0034]) of the pump chamber (pump chamber 13).  
Particularly, Weber demonstrates as how a radial pump for fluids has a central water inlet that leads to a rotating impeller that is enclosed by an annular pump chamber extending radially outside the impeller and from which leads a water outlet (see Abstract). 

    PNG
    media_image1.png
    587
    912
    media_image1.png
    Greyscale

More particularly, Weber performs as how the heating device 26 comprises a metal plate 27, which overall forms a closed ring, the insulating layer 28 and the thick-film heating resistor 29  (see Paragraph [0037]). 
Notably, in Paragraph [0037], Weber  specifies: attached on the metal plate 27 on the outside is an insulating layer 28 and a thick-film heating resistor 29 in flat form is applied on top of the insulating layer 28. Then, Weber expressly states that “The surface of the thick-film heating resistor 29 can have various characteristics or shapes, that is to say does not have to be full-faced but can be formed, for example, by an elongated, spiral or meander-like strip”. 


    PNG
    media_image2.png
    217
    532
    media_image2.png
    Greyscale

With reference to annotated Figure 3, Weber exhibits as how heating element 26 comprising the insulating layer 28, which is serving as a part of a substrate S26 as well as being attached to the metal plate 27, and a thin layer 29, which is applied on top of the insulating layer 28 while being in contact with the electrical contacts.  
Essentially, Weber’s pump is certainly designed such that the substrate S26 is made of insulative material and comprising a first axial end E1 and a second axial end E2 and at least the first axial end or the second axial end of the substrate comprises a region that remains uncovered by the thin layer and are configured for coupling to another device. This is evidenced by Lutz (EP2478816 A2) which discloses another heating element 13, very similar to that seen in annotated Figures 1& 3. 

    PNG
    media_image3.png
    622
    701
    media_image3.png
    Greyscale

According to annotated Figure 3, Lutz evidently demonstrates that the heater 13 is being designed as a thick –film heater and comprising heating trucks 17 made of a silver –containing, conductive paste (see Paragraph [0028]). Further, as illustrated in annotated Figure 3, Lutz successfully exhibits as how the heating conductors 17 being electrically contacted to the temperature sensors 15 & 16 via a connector 20. Surely, electrical contacts being in contact with the heating conductors 17 designated as thin layers.
Then, as best seen immediately above, Lutz performs as how the tube section 19, through which washing liquid S flows during operation (see Paragraph [0029]), having the first axial end and the second axial end. Likewise, Lutz explicitly teaches: In FIG. 3 the heater 13 is not arranged on a flat plate, but as a thick-film pipe heater, the one in the operation of wash liquor S flows through pipe section 19, for example, a coated with an electrical insulation steel tube surrounds. In fact, the substrate of the heater 13 certainly comprises a region R19 that remains uncovered by the thin layer and being configured for coupling to another device, as instantly claimed.
However, most importantly in Lutz is his idea of utilizing the different temperature sensors, wherein first temperature 15 is provided in vicinity of the heating conductors and another temperature sensor 16, which is having different thermal coupling efficiency, is provided opposite to the heating conductors (see Abstract).
In this disclosure, in Paragraph [0024], Lutz explicitly teaches that: For better protection of the heater 13, in the design shown here it comprises at least a first temperature sensor 15, which is located in the vicinity of a heat conductor 17, and at least a second temperature sensor 16, which is provided at a distance d1 from the first temperature sensor 15 and with Distance d2 to the heating conductor 17, which is associated with the first temperature sensor 15, is arranged. A temperature difference between the measured value of the first and second temperature sensors 15, 16 can be determined, and above a limit temperature T1, at least the heater 13 can be switched off automatically. This limit temperature T1 is a limit temperature difference between the values of the two sensors 15, 16.
With reference to annotated Figure 3 again, Lutz successfully exhibits as how the first and second temperature sensors 15 and second 17 disposed on a contact layer, otherwise, the system cannot normally operate. Clearly, disclosing these temperature sensors, Lutz specifically teaches the control and safety unit that is being arranged on a contact layer, wherein the contact layer is on the region R19 that remains uncovered by the thin layer, as instantly claimed.
  Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using the temperature sensors or control and safety unit, as taught by Lutz, with the heating member of Weber, in order to better protect the heater, as motivated by Lutz in Paragraphs [0023]&[0024].
Thus, one skilled in the art would have been reasonably appraised to further provide at least one control and safety unit on a contact layer, and the contact layer would be further on the region that remains uncovered by the thin layer, as instantly claimed.
Although Weber and Lutz discloses the majority of Applicant’s elements, it is silent as to the specifics of the thin layer and to the fact that the thin layer faces, in a radial direction, toward an outside surface of the pump chamber.
Nevertheless, fluid pumps having the claimed structure and including thick-film heating resistors are notoriously well-known in the art, as taught by Busing. Busing in the same field of endeavor teaches another fluid pump 10, very similar to that seen in annotated Figure 1 of Weber, and wherein, as stated in Paragraph [0027], the hydraulic part 14 is enclosed by a substantially hollow-cylindrical housing cover 16 in which an intake port 18 is arranged concentrically with respect to a longitudinal axis 11 of the pump 10. Further, in Paragraph [0030], Busing expressly states that:  Located between the housing base 28 and the housing cover 16 is a metal tube 30 without openings which is connected via a sealing element 32 to the housing cover 16 and via a sealing element 34 in a liquid-tight manner to the housing base 28. Four ring-shaped thick-film resistors 36 running circumferentially and spaced apart from one another are printed on the lateral surface of the metal tube 30. 
Busing evidently demonstrates as how four ring-shaped thick-film resistors 36 being covered by the housing cover 16. Clearly, as best seen immediately below, Busing explicitly exhibits as how the thin layer or thick-film resistors 36 facing in a radial direction toward an outside surface of the pump chamber.

    PNG
    media_image4.png
    581
    622
    media_image4.png
    Greyscale

Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a housing cover, as taught by Busing, to the fluid pump of Weber/Lutz, as part of an obvious combination of known prior art structures, in this case the use of a housing cover in a fluid pump, to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A. 
Thus modified, one skilled in the art would have been reasonably appraised that the thin layer would be further facing, in a radial direction, toward an outside surface of the pump chamber, as instantly clamed.
However, although the combination of Weber/Lutz/ Busing discloses the vast majority of Applicant’s claimed elements, it is still silent as to the specifics of the thin layer. Nonetheless, it is notoriously well-known in the art to utilize a resistive layer made of a monocrystalline, polycrystalline or amorphous material to form heating elements, as taught by Miyata.
Miyata in the same field of endeavor successfully performs a method of manufacturing an electric heating element. Specifically, in Paragraph [0299], Miyata teaches: the electric heating element of the present invention comprises an electrically heat generating mechanism having a composite structure where an electric-heating material film made of silicide, Si or a mixture of silicide and Si is fused to the ceramic substrate. Thus, the present invention has a high industrial value by solving the problems that the electric-heating material is brittle and softens at a high temperature are mitigated, and provides a thin heater film for higher adhesion strength which prevents peel-off, higher oxidation resistance in air atmosphere, high durability to quick heating and high temperatures, long-term durability and simple construction for low-cost production. Further, in Paragraph [0080], Miyata expressly states that the material becomes polycrystal of Si when the composition is 100% Si.   
Miyata then goes on to describe: Because the composition of (1) has higher thermal expansion coefficient and lower electrical resistance, thinner film is necessary in order to decrease the thermal stress and increase the electrical resistance. The film thickness is preferably 20 micro meter or less and most preferably 10 micro meter or less (see Paragraph [0090]).
Accordingly, in light of these advantages, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of manufacturing the heating element, as taught by Miyata, with the heating member of Weber/Lutz, in order to obtain a uniform film having higher electrical resistance, as motivated by Miyata in Paragraph [0170].
Regarding the claimed limitations “the thin layer has a thickness equal to or smaller than 10 µm”, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Weber/ Lutz/ Busing/Miyata such that the thickness being equal to or smaller than 10 µm because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art. 
	Thus modified, one skilled in the art would have been reasonably appraised that the thin layer would be further made of monocrystalline, polycrystalline, or amorphous material and/or would be further having a thickness equal to or smaller than 10 µm, as instantly claimed.
Regarding claim 2, Weber, as evidenced by Lutz, Busing and Miyata substantially disclose the fluid pump as claimed and detailed above. Additionally, as presented in annotated Figures 1 and 2, Weber evidently illustrates as how the heating element 26 being formed as a cylinder, wherein the first E1 and second E2 axial ends are being at least partially open and/or being adapted to surround a pump chamber 24 of the fluid pump 11. Obviously, Weber explicitly teaches as how at least one of: the heating element 26 is formed as a cylinder, wherein the first E1 and second E2 axial ends are at least partially open and/or the heating element 26 is being adapted to surround the pump chamber 26 of the fluid pump 11, as instantly claimed.

    PNG
    media_image5.png
    376
    657
    media_image5.png
    Greyscale

Regarding claim 3, Weber, as evidenced by Lutz, Busing and Miyata substantially disclose the fluid pump, as claimed and detailed above.  Additionally, as stated in Paragraph [0013], Weber explicitly teaches that: The impeller is enclosed by an annular pump chamber, wherein this extends radially outside the impeller, or the impeller extends exactly centrally therein. A water outlet leads from the pump chamber in order to transfer the water which is delivered by the impeller. 

    PNG
    media_image6.png
    780
    842
    media_image6.png
    Greyscale

Further, in Paragraph [0032], Weber specifies: This impeller 21 is arranged just above a pump bottom 22 of a pump chamber 24 and is driven by the pump motor 15. The pump chamber 24 extends radially outside the impeller 21 in addition to the space that the impeller 21 itself occupies. It is to be seen how the pump chamber 24 is delimited radially towards the inside by an inside wall 25 of the top section 17.
Still further, as best seen immediately above, Weber evidently illustrates as how an impeller 21 being rotatably mounted about its axis AA within the pump chamber 24, the impeller 21 having a central hub H21 with a plurality of vanes V21 extending from the central hub, rotation of the impeller 21 causing transference of a fluid admitted into the pump chamber 24 via the inlet, defined by the water inlet 19, through the pump chamber 24 along the outer wall OW of the pump chamber towards the outlet 32.
Regarding claims 6-7, Weber, as evidenced by Lutz, Busing and Miyata substantially disclose the fluid pump, as claimed and detailed above. Additionally, in Paragraph [0036], Weber especially teaches as how: in the transition region between inner region 37 and outer region 39, that is to say at the curvature of the top section 17, lying opposite the free ends 35 of the intermediate wall 34, provision is made for the guide vanes referred to in the introduction, for example being formed on the top section 17 or arranged on a separately attached insert. These guide vanes 40 effect a swirl-like motion of the delivered fluid along the outside wall in the form of the heating device 26, or in the outer region 39. In particular, the guide vanes 40 effect a direction reversal of the delivered fluid in the transition from the inner region 37 into the outer region 39. 
As such, Weber, disclosing these guide vanes 40, specifically demonstrates as how fluid guide elements being spirally or helically positioned inside the pump chamber to guide the fluid towards the outlet 32 and/or located inside in relation to the outer wall OW of the pump chamber 24.


    PNG
    media_image7.png
    537
    805
    media_image7.png
    Greyscale

Certainly, according to the combination, one skilled in the art would surely recognize that the fluid guide elements spirally or helically positioned inside the pump chamber to guide the fluid towards the outlet and/or positioned on an outer wall of the inlet or positioned at an inner side of the outer wall of the pump chamber, as instantly claimed. 
Regarding claim 8, Weber, as evidenced by Lutz, Busing and Miyata substantially disclose the fluid pump, as claimed and detailed above. Additionally, as shown in annotated Figure 1, Weber exhibits as how the pump chamber 24 being delimited radially towards the inside by an inside wall 25 of the top section 17 (see Paragraph [0032]). Weber then goes on to describe how an intermediate wall 34 extends inside the pump chamber 24 between a radially inner inside wall 25 of the top section 17 and the outside wall 30 or the heating device 26, which also forms a large part of the outside wall (see Paragraph [0035]).
Further, Weber also details: Therefore, it is also easy to see that the flow cross section for the fluid which is delivered by the pump 11--the flow direction of which is indicated by the arrows--is increased only after the transition from an inner region 37 between inside wall 25 and intermediate wall 34 into an outer region between intermediate wall 34 and outside wall 30 or heating device 26, in fact may be approximately doubled. This, however, as has been already described previously, can also be otherwise, for example the cross sections of the inner region 37 and the outer region 39 can be approximately of equal size or the cross section of the outer region 39 can even be smaller. It is to be observed in the case of the flow arrows that they do not show the rotational movement of the water in the manner of a swirling motion for reasons of clarity. It should be clear in all cases, however, that the delivered water also makes several rotations or circulations in the inner region 37 and outer region 39 before reaching the water outlet 32. 

    PNG
    media_image8.png
    459
    796
    media_image8.png
    Greyscale

Likewise, in Paragraph [0036], Weber explicitly teaches that the inner cylinder comprising a transitional region between inner region 37 and outer region 39.
As best seen immediately above, Weber surely exhibits as how an inner cylinder, which is defined by the intermediate wall 34, being positioned between the inlet 19 and the fluid pump casing 13, wherein the pump chamber 24 has an inner chamber 37 and an outer chamber 39, wherein the inlet 19 is positioned at an end of the pump chamber 24 opposing the impeller 21 and the outlet 32 is positioned at the other side of the pump chamber 24, wherein the inner cylinder, which is defined by the intermediate wall 34, separates the inner region or chamber 37 from the outer region or chamber 39 and comprises an opening O35 fluidly connecting the inner chamber 37 and the outer chamber 39 at the end of the pump chamber 24 opposing the impeller 21, wherein the fluid guide elements are at least provided at a wall formed by the inner cylinder, as instantly claimed.
  
Regarding claim 16, Weber, as evidenced by Lutz, Busing and Miyata substantially disclose the fluid pump as claimed and detailed above. Additionally, Miyata expressly states that an electric heating element formed on an insulating ceramic substrate (see Abstract).
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the substrate from the ceramic material, as taught by Miyata since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416. 
Thus modified, one skilled in the art would have been reasonably appraised to
further provide the substrate being formed of a glass, quartz glass, or ceramic, as
instantly claimed.  
Regarding claim 17, Weber, as evidenced by Lutz, Busing and Miyata substantially disclose the fluid pump as claimed and detailed above. Additionally, in Paragraph [0201], Miyata especially teaches that The above-mentioned substrate made of aluminum nitride, silicon nitride, silicon carbide or alumina is coated with a paste of metallic powder having the following composition (shown in Table 1) mixed with ethanol solution of polyvinyl alcohol, in an area 2 mm wide and 22 mm long as shown in FIG. 13. This is laminated with a ceramic substrate having holes (1 mm in diameter) on both ends as shown in FIG. 14, with the assembly being dried and then heated to melt and fuse as shown in FIG. 15. The holes are separated 20 mm apart. Further, in Paragraph [0216], Miyata specifies: Si powder (particle size under 325-mesh) mixed with ethanol solution of polyvinyl alcohol into a paste was printed to the surface of the aluminum nitride substrate in a circuit pattern shown in FIG. 16. Width of the circuit was 10 mm and space between adjacent circuits was 5 mm.
Thus modified, one skilled in the art would have been reasonably appraised that
the electrical contacts would be further made of conductive ink or an electrically-conductive paste, as instantly claimed.
10.	Claims 4 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Weber, as evidenced by Lutz, and further in view of Busing, and further in view of Miyata, and further in view of Badafem et al. (hereinafter “Badafem”) (Pub. No.: US 2015/0044073 A1).
Regarding claims 4 and 20-21, Weber, as evidenced by Lutz, Busing and Miyata substantially disclose the fluid pump as claimed and detailed above. 

    PNG
    media_image9.png
    571
    634
    media_image9.png
    Greyscale

Additionally, as depicted in annotated Figure 1, Weber evidently illustrates as how the heating element 26 is being surrounded by the outside wall 30.
Although the combination of Weber/ Lutz/ Busing/Miyata discloses the vast majority of Applicant's claimed elements, it does not explicitly disclose a heating reflector that is provided between the heating element and the cylindrical wall of the fluid pump casing.
Nonetheless, the use of a heating reflector in a pumping system is notoriously well-known in the art, as taught by Badafem. 
Badafem in the same field of endeavor teaches another pump 10, wherein the pump body is provided with an annular shield surrounding the outer surface of the annular sidewall (see Paragraph [0014]).

    PNG
    media_image10.png
    707
    548
    media_image10.png
    Greyscale

As shown in annotated Figure 5, Badafem successfully demonstrates as how the end cap 46 is being provided with a thermal insulating layer 57 that is disposed between annular shield 55 and annular sidewall 47. Especially, in Paragraph [0036], Badafem further notes that the thermal insulating layer covers the outer surface of annular sidewall 47. 
Badafem explicitly teaches that the thermal insulating layer further reduces or eliminates the dissipation of heat from annular sidewall 47 to air, so that most of the heat generated by the stator core 42 and/or the stator windings can be transferred from the annular sidewall 47 to the liquid in the chamber 30 via base plate 48. 
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using an annular shield and a heating element surrounded by the pump casing, as taught by Badafem, to the fluid pump of Weber/Lutz/Busing/Miyata, in order to reduce or eliminate the heat dissipating from annular sidewall to air, as motivated by Badafem in Paragraph [0035].
Thus modified, one skilled in the art would have been reasonably appraised that the heating element would be further surrounded by the fluid pump casing and/or a heating reflector or annular shield would be further provided between the heating element and the cylindrical wall of the fluid pump casing and/or would be further grounded, as instantly claimed.
Furthermore, regarding the claimed limitations “the heating reflector has a smooth finish at least on a side facing the heating element” (claim 20), It is noted that applicant has not disclosed that using a heating reflector with a smooth finish at least on a side facing the heating element results in an unpredicted result not seen in the Prior Art and it appears that the invention would perform equally well with the heating reflector, as taught by Badafem (element 55). Accordingly, absent persuasive evidence that the smooth finish is functionally significant, the limitations above constitute a mere change in shape and fail to patentably distinguish over the prior art. See MPEP 2144.04(4)(b).
Regarding claim 19, Weber, as evidenced by Lutz, Busing and Miyata substantially disclose the fluid pump as claimed and detailed above. Moreover, in Paragraph [0031], Weber expressly states that: FIG. 1 shows a pump 11 according to one embodiment with a pump casing 13 and a pump motor 15, attached thereupon, which shall not be dealt with in more detail in the following text, however. A similar pump casing is known from EP 2 150 165 A, which is referred to above, with regard to the design from two plastic sections. 
Further, with regard to the limitation “the fluid pump casing is made of plastic, the heating reflector is made of metal” it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize such a metal and/or plastic material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 
As such, according to the combination, one skilled in the art would have been reasonably appraised that the fluid pump casing would be further made of plastic and/or the heating reflector would be further made of metal, as instantly clamed.
11.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Weber, as evidenced by Lutz, and further in view of Busing, and further in view of Miyata, and further in view of Ishikawa et al. (hereinafter “Ishikawa”) (Patent No.: US 9,714,664 B2).
Regarding claim 5, Weber, as evidenced by Lutz, Busing and Miyata substantially disclose the fluid pump as claimed and detailed above. The combination of Weber/ Lutz/Busing/ Miyata does not explicitly disclose that the impeller comprises a lid with vanes positioned on a side of the lid that is facing away from the impeller.
Nonetheless, Ishikawa successfully demonstrates an impeller in which a plurality of vanes are provided so as to overlap each other back and forth as viewed in the direction of axis has a first impeller part on a front side and a second impeller part on a rear side (see Abstract). 


    PNG
    media_image11.png
    398
    712
    media_image11.png
    Greyscale

Clearly, as shown in annotated Figure 21, Ishikawa evidently illustrates the cover or lid portion 1005 that rotates together with the impeller 1004, wherein the lid portion 1005 comprises vanes 1003 that are certainly positioned on a side of the lid that is facing away from the impeller 1004.
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using an impeller, as taught by Ishikawa, to the fluid pump of Weber/ Lutz/Busing/ Miyata, in order to provide an impeller which is easy to be fabricated and is highly strong and which has high rotation accuracy, as motivated by Ishikawa in column 1 lines 55-57.
Thus modified, one skilled in the art would have been reasonably appraised that the impeller would be further comprising a lid with vanes positioned on a side of the lid that is facing away from the impeller, wherein the lid would be further rotating together with the impeller and the vanes of the lid would be further positioned in the same direction as the vanes of the impeller, as instantly claimed.
12.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable being unpatentable over Weber, as evidenced by Lutz, and further in view of Busing, and further in view of Miyata, and further in view of Hooper (Patent No.: US 2,491,266 A1).
Regarding claim 9, Weber, as evidenced by Lutz, Busing and Miyata substantially disclose the fluid pump, as claimed and detailed above. 
However, the combination of Weber/ Lutz/Busing/ Miyata does not explicitly disclose one or more metal bands that are being in direct contact with the electrical contacts provided on top of the thin layer.
Nevertheless, the use of metal bands in a fluid system is notoriously well known in the art, as taught by Hooper. Hooper successfully demonstrates as how an electric heating element 5 is being adapted to be maintained in position in contact with the surface of the water tank 2 by means of a segmental band 21 (see column 3 lines 25-36). As best seen immediately below, Hooper evidently illustrates as how the electric heating element 5 is being provided with electrical conductors 12 which, conveniently, are connected to a thermostatic control element 15 and to a supply source of electric energy (see column 3 lines 30-36).
Furthermore, Hooper, in column 6 lines 22-35, especially states that a segmental flexible metallic band rigidly connected at one end to said studs, said segmental band being of a length substantially co-extensive with said electric heating element and adapted to overlie and hold said electric heating element in predetermined position.
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using connectors and bands, as taught by Hooper, to the fluid pump of Weber/Lutz/Busing/ Miyata, as part of an obvious combination of known prior art structures, in this case the use of connectors and/or bands in fluid pumps to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A.

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

Thus modified, one skilled in the art would have been reasonably appraised that one or more metal bands being in direct contact with the electrical contacts would be further provided on top of the thin layer, wherein the one or more bands would be further protruding the fluid pump casing at one point to provide an electrical connection to an electrical power source, as instantly claimed.
Response to Arguments
13.	Applicant's arguments filed 05/16/2022 have been fully considered but they are moot because the arguments do not apply to the combination of references being used in the current rejection. Further, the Examiner notes that the newly applied reference addresses the applicant's arguments as set forth in the above rejections.

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


/LILYA PEKARSKAYA/Examiner, Art Unit 3746